Citation Nr: 1742388	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-44 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher evaluation for lumbar strain with retrolisthesis L5-S1 and degenerative joint disease (DJD) rated 20 percent prior to July 10, 2016; and 40 percent thereafter.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition.
 
3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a January 2017 rating decision, the RO increased the rating for lumbar strain with retrolisthesis L5-S1 and DJD to 40 percent, effective July 11, 2016.  

The issue of whether there was clear and unmistakable error (CUE) in the March 2002 rating decision that denied service connection for a right knee disability has been raised by the record in the April 2017 Appellate Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he was withdrawing the issue of entitlement to an increased rating for lumbar strain with retrolisthesis L5-S1 and degenerative joint disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of entitlement to a higher rating for lumbar strain with retrolisthesis L5-S1 and DJD are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204

In April 2017, VA received a written statement (VA Form 21-4138) from the Veteran that was dated in February 2017.  In this statement, the Veteran indicated that he was satisfied with the rating assigned for his lumbar spine disability and that he was withdrawing his appeal for a higher rating for that disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal for a higher evaluation for lumbar strain with retrolisthesis L5-S1 and DJD rated 20 percent prior to July 10, 2016; and 40 percent thereafter is dismissed.



REMAND

The Veteran seeks to reopen a claim of service connection for a right knee disability.  Service connection for a right knee disability was denied in a March 2002 rating decision on the basis that a current right knee disability was not established.  The Veteran's petition to reopen this claim is inextricably intertwined with the referred claim for whether there was CUE in the March 2002 rating decision that originally denied service connection.  The Veteran's CUE claim is being referred to the AOJ for appropriate action and a finding of CUE in the March 2002 rating decision could potentially affect the petition to reopen the previously denied service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board's adjudication of the petition to reopen the claim for service connection, and any resultant adjudication on the merits, would be premature at this time.  

With respect to the claim for service connection for hypertension, this matter is remanded for further development.  The Veteran contends that his hypertension is related to his chronic left knee and low back pain.  In an Appellate Brief submitted in April 2017, the Veteran through his representative asserted that his hypertension is either caused or aggravated by his service-connected depressive disorder and its symptoms, particularly chronic sleep impairment.  Several medical treatises were referenced in this regard.  VA examiners have provided nexus opinions regarding whether the Veteran's hypertension is due to service or to his service-connected knee and back disabilities as he has previously asserted.  However, to date no opinion has been obtained specifically regarding any casual connection between the Veteran's hypertension and his service-connected depressive disorder.  Accordingly, remand is required for an addendum opinion that considers whether the Veteran's service-connected depressive disorder either caused or aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the file to the VA examiner who provided the opinion in November 2015.  If that examiner is unavailable, the opinion should be obtained from an appropriate medical professional.  The need for a physical examination is left to the discretion of the examiner.  The entire claims file must be reviewed.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is proximately caused or aggravated by his service-connected depressive disorder, to include related symptom of chronic sleep impairment.

This request requires two separate opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, attempt to establish a baseline level of severity for the varicose veins prior to their aggravation.

A complete rationale is required for all opinions expressed. 

2.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


